Name: Commission Regulation (EC) No 682/2001 of 3 April 2001 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  animal product;  tariff policy
 Date Published: nan

 Avis juridique important|32001R0682Commission Regulation (EC) No 682/2001 of 3 April 2001 granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectors Official Journal L 094 , 04/04/2001 P. 0022 - 0022Commission Regulation (EC) No 682/2001of 3 April 2001granting a temporary derogation from Regulations (EC) No 1371/95 and (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the egg and poultrymeat sectorsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 1516/96(2), and in particular Article 3(2), Article 8(13) and Article 15 thereof,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(3), as last amended by Commission Regulation (EC) No 2916/95(4), and in particular Article 3(2), Article 8(12) and Article 15 thereof,Whereas:(1) Article 3(3) of Commission Regulation (EC) No 1371/95(5), as last amended by Regulation (EC) No 2336/1999(6), and Commission Regulation (EC) No 1372/95(7), as last amended by Regulation (EC) No 2337/1999(8), provides that export licences are to be issued on the Wednesday following the week in which the licence applications are lodged provided that no particular measures have been taken by the Commission in the meantime.(2) Because of public holidays in 2001 and the irregular publication of the Official Journal of the European Communities during those holidays, the period for consideration will be too brief to guarantee proper administration of the market. It should therefore be extended temporarily.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 3(3) of Regulations (EC) No 1371/95 and (EC) No 1372/95, licences for which applications are lodged during the periods specified below shall be issued on the corresponding dates provided that no specific action as indicated in paragraph 4 of that Article has been taken prior to those dates:- from 9 to 13 April 2001, to be issued on 19 April 2001,- from 23 to 27 April 2001, to be issued on 4 May 2001,- from 28 May to 1 June 2001, to be issued on 7 June 2001,- from 17 to 21 December 2001, to be issued on 3 January 2002,- from 24 to 28 December 2001, to be issued on 7 January 2002.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 189, 30.7.1996, p. 99.(3) OJ L 282, 1.11.1975, p. 77.(4) OJ L 305, 19.12.1995, p. 49.(5) OJ L 133, 17.6.1995, p. 16.(6) OJ L 281, 4.11.1999, p. 16.(7) OJ L 133, 17.6.1995, p. 26.(8) OJ L 281, 4.11.1999, p. 21.